     Case 8:19-cv-01966-JLS-DFM Document 12 Filed 12/20/19 Page 1 of 2 Page ID #:33




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd., Suite 205
3     Paramount, CA 90723
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     JANET JENSEN
6
                        IN THE UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
8

9
      JANET JENSEN,                             ) Case No.: 8:19-cv-1966
10                                              )
                                                )      NOTICE OF SETTLEMENT
11                 Plaintiff.                   )
                                                )
12          v.                                  )
                                                )
13                                              )
      CHASE BANK USA, N.A.                      )
14                                              )
                                                )
15                 Defendant.                   )
                                                )
16

17          PLEASE TAKE NOTICE that Plaintiff, Janet Jensen, and Defendant, Chase
18    Bank USA, N.A. have reached an agreement on all material terms required to settle
19    all of Plaintiff’s claims pending in this action. The parties expect to file a dismissal
20    of all of Plaintiff’s claims within the next thirty (30) days.
21          Plaintiff respectfully requests this Honorable Court vacate all deadlines in the
22    present matter.
23

24

25




                                             COMPLAINT
                                                -1-
     Case 8:19-cv-01966-JLS-DFM Document 12 Filed 12/20/19 Page 2 of 2 Page ID #:34




1     Date: December 20, 2019                 RESPECTFULLY SUBMITTED,
2                                             By:/s/ Matthew A. Rosenthal
                                                     Matthew A. Rosenthal
3                                                    Attorney for Plaintiff,
                                                     JANET JENSEN
4

5                             CERTIFICATE OF SERVICE
6       I hereby certify that on December 20, 2019, I filed the forgoing document with
7     the Clerk of the Court using the CM/ECF System. Notice of said filing was sent via
8     e-mail transmission to the following:
9
                                Arjun Rao
10                              Stroock & Stroock & Lavan LLP
                                2029 Century Park East, 18t Fl
11                              Los angeles, CA 90067
                                arao@stroock.com
12
                                                    By:/s/ Matthew A. Rosenthal
13
                                                            Matthew A. Rosenthal
14

15

16

17

18

19

20

21

22

23

24

25




                                          COMPLAINT
                                             -2-
